DETAILED ACTION
1.	Claims 16-31 are pending in this continuation application of reissue application 15/692,949 for reissue of US Patent 9,130,961 (hereinafter “the '961 patent”) issued from application no. 13/489,872 (hereinafter “the '872 application”).
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘961 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
4.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


Application Data Sheet

5.	The application data sheet (ADS) filed on August 6, 2020 is objected to because the domestic benefit information does not properly identify the present application as both a continuation of U.S. Application No. 15/692,949 and a reissue application of the '961 patent.  
See the Reissue Application Filing Guide for more information at: http://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf
In particular see the screen shot on page 10 given the sample facts presented on page 9. The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  
Applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt to ensure that these changes are acted upon and corrected by the appropriate official.

Double Patenting – Non-Statutory
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 16-31 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 4-5, 8, and 14-15 of the US Patent RE48132. 
	Claims in the current application are broader versions of the claims of the reissue patent RE48132 issued from the parent application of current application.

Claim Rejections - 35 USC § 251
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

9.	Claims 16-31 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the July 28, 2010 Declaration is set forth below.	
The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The declaration states:
“Patent claims 1-15 describe a particular combination of features.  The patentees believe we have a right to claim other combinations of features and failed to so during prosecution of the original application. …”

The statement of error fails to specifically identify an error.  The statement does not identify what combinations of features patentees failed to claim during prosecution.  Although the statement also gives an example of a limitation recited in claim 1 that is no recited in the claims presented in this application, the statement does not specifically identify an error in claim that can be corrected in a reissue application.  A statement such as “claim 1 recite the limitation ‘abc’ which is not necessary for patentability making the claim unduly narrow” would be an acceptable error statement because it specifically identifies a claim and the specific claim language where the error lies.  "Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error."  See MPEP 1414 II. (C).
	Also, the error statement gives an example of a limitation if the original claim 1 that is not recited in the claims in this reissue application.  As discussed below, in the recapture rejection, the limitation that was removed from claim 1 was added deliberately to overcome prior art rejections.  Inclusion of a limitation added to overcome a prior art rejection is not an error that can be corrected in a reissue application.

10.	Claims 16-31 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden the originally patented independent claim 1 in this reissue at least by deleting/omitting the patent claim language “closing media stream and sending a media stream close message, or reporting the key expiry event to the media gateway controller without sending a media close message, wherein the reported key expiry even carries a key expiry indication parameter which indicates whether or not the media stream transmission key is still used.”
(Step 2: MPEP 1412.02(B))  The record of the ‘872 application prosecution indicates that on June 30, 2014, Applicant amended claim 1 as follows:
1. (Currently Amended) An operating method for a media stream transmission key, comprising:
	receiving, by a media gateway, a key expiry event including a key lifetime expiry behavior
parameter delivered by a media gateway controller;
	

	detecting, by the media gateway, lifetime status information of a media stream transmission —
key according to the received key expiry event; and 
when the media gateway determines that a lifetime of the media stream transmission key expires, executing, by the media gateway, a key lifetime expiry behavior corresponding to the key lifetime expiry behavior parameter delivered by the media gateway controller;
wherein the key lifetime expiry behavior corresponding to the key lifetime expiry behavior parameter comprises at least one of the following:
	closing a media stream and sending a media stream close message, or 
reporting the key expiry event to the media gateway controller, without sending a media stream close message, wherein the reported key expiry event carries a key expiry indication parameter which indicates whether or not the media stream transmission key is still used.
Applicant also argued that the prior art media gateway (MG disclosed in Qiao) “only sends a notification message carrying a parameter M’ for generating a shared key by the MGC and a digital signature, but does not act as the feature in Claim 1 (as amended) “closing a media stream and sending a media stream close message, or reporting the key expiry event to the media gateway controller, without sending a media stream close message, wherein the reported key expiry event carries a key expiry indication parameter which indicates whether or not the media stream transmission key is still used.””  See page 14 of Remarks filed with the amendments.
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the claimed limitation  “closing a media stream and sending a media stream close message, or reporting the key expiry event to the media gateway controller, without sending a media stream close message, wherein the reported key expiry event carries a key expiry indication parameter which indicates whether or not the media stream transmission key is still used” is surrendered subject matter.   The broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution
(Step 3: MPEP 1412.02(C)) It is noted that the surrendered subject matter has not been entirely eliminated from independent claims 1 and 13 in the reissue application, but rather it has been made less restrictive in the reissue application claims.  If the surrendered subject matter limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured.  In the instant case, the surrendered subject matter has been entirely eliminated.
Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.  

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992

Conferees:
/C.S/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992